DETAILED ACTION

The present application (Application No. 16/114,421), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 11 August, 2021.


Status of Claims

Claims 1, 8, 15, have been amended. Therefore, claims 1-20, are currently pending and addressed below.


 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-10, 14-17, are rejected under 35 U.S.C. 103 as being unpatentable over Armistead et al. (US 2018/0099840) (hereinafter “Armistead9840”), in view of Wilson et al. (US 2016/0050185) (hereinafter “Wilson0185”), further in view of Eckhoff et al. (US 2011/0211739) (hereinafter “Eckhoff1739”), and further in view of Jacobs et al. (US 20120054020) (hereinafter “Jacobs4020”).

Regarding claims 1, 8, 15, Armistead9840 discloses: 
(identifying, by a processor, one or more passengers utilizing real-time sensor data).
The social network data is mined by the computing device 106 for the passenger preference information  (see at least Armistead9840, abstract, fig. 1, ¶39-40).
The information can be passenger preference information (e.g., passenger grouping suggestions and content preference suggestions) based on the social network/media IDs corresponding to the passenger IDs (see at least Armistead9840, abstract, fig. 1, ¶39-40).
(determining one or more targeted advertisements for one or more targeted passengers based on each computed passenger preference values); and 
(displaying one or more advertisements on one or more display screens within an elevator based on the one or more targeted advertisements).
At block 231, the intelligent building system 100 procures content relevant to the information (e.g., passenger preference information of block 220) (see at least Armistead9840, ¶39, 43-44). Content can be advertisements (see at least Armistead9840, ¶31).
(determining a preference value of each identified passenger for a plurality of product categories based on a plurality of data related to past purchase histories or purchasing patterns received from a plurality of databases simultaneously or almost simultaneously). Preference data associated with product categories (i.e., sporting events/sports, restaurants/types of foods, etc) (see at least Armistead9840, ¶40, 42, 46).
Social profile data of passenger used by the system to determine passenger preferences include social media activity and demographic information (behavior and personality), in addition to category preferences (i.e., sporting events/sports, restaurants/types of foods, etc) (see at least Armistead9840, ¶25, 40). It is therefore noted that both behavior and personality as well as category preferences are complementary different aspects that completely and fully represent a passenger.
(one or more display screens). (see at least Armistead9840, fig. 1, 5, ¶24, 30-31, 55).
System comprising processors, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Armistead9840, fig. 5, ¶62-74) (processor) (memory) (computer readable media).
Armistead9840 does not explicitly disclose: (weighted average or standard deviation of the determined preference values of the passengers). However, Armistead9840 discloses: User preferences are matched with content, and weights or values (preference values) are assigned to this matching (see at least Armistead9840, ¶44). The system calculates relevance metrics comprising weights (values) possibly associated with time, accuracy, preference, location, etc. of the content (see at least Armistead9840, ¶44). It would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to expand Armistead9840 to calculate a weighted average or standard deviation, since this calculation is one of a finite number of identified, predictable potential solutions, to the task (recognized need) of aggregation of weights associated with accuracy (see at least Armistead9840, ¶44), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Wilson0185 further discloses: In some embodiments, an interest score may be generated and serve as a user profile associated with a user. The interest score may be indicative of a user's behavior and/or personality (see at least Wilson0185, fig. 2, ¶34-35) (preference values of the passengers), therefore not taking into account product category preferences. It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Armistead9840 with Wilson0185 to include an interest score based on user's behavior and/or personality, since a user's behavior and/or personality and product category preferences are profiling aspects of a same passenger.
Even if it could be argued that Armistead9840 does not explicitly disclose: (preference values assigned to each product category). Wilson0185 discloses: User’s purchasing behavior (see at least Wilson0185, ¶32, 35) (past purchase histories or the purchasing patterns). Given that Armistead9840, teaches product category preferences and weighted preferences (values) and social activity behavior, then it would have been obvious to one of ordinary skill in the art at the time of the invention to further expand Armistead9840 in view of Wilson0185 to include: preference values assigned to each product category based on a plurality of social activity data related to past purchase histories or purchasing patterns. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since the claimed invention is merely a combination of old elements (product category preferences and weighted preferences and social activity behavior that are already implemented in the system of Armistead9840, and behavior based on a plurality of data related to past purchase histories or purchasing patterns as taught by Wilson0185), and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Armistead9840 does not explicitly disclose: (computing corrected passenger preference values for the plurality of product categories based on  weighted average or standard deviation of the determined preference values of the passengers).  However as explained above, the combined system of Armistead9840 and Wilson0185 teaches an interest score indicative of a user's behavior and/or personality (preference values of the passenger) distinct and separate from product categories, and Armistead9840 teaches weighted preferences associated with product categories (preference values assigned to each product category). 
Accordingly it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to perform the above correction, since such weighted average or standard deviation calculation is one of a finite number of ways to correct a basic interest score indicative of a user's behavior and/or personality, with product category preference values (a finite number of identified, predictable potential solutions) to the recognized need of reconciling all aspects of a user (behavior, personality and product category preferences), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to do this correction, since a user's behavior and/or personality and product category preferences are all profiling aspects of a same passenger.
Armistead9840 does not explicitly disclose: 
(simultaneously displaying one or more advertisements on one or more display screens within an elevator based on the one or more targeted advertisement, wherein the one or more advertisements is displayed on the one or more display screens in a prioritized manner based on locations of the one or more display screens relative to most valuable passengers,)
(wherein an algorithm which determines and selects the one or more display screens that have the least obstruction of sight of the most valuable passengers is used).

However Eckhoff1739 discloses: A method may include automatically remotely identifying at least one characteristic of an individual via facial recognition; and providing a display for the individual, the display having a content at least partially based on the identified at least one characteristic of the individual. (see at least Eckhoff1739, abstract). 
Plurality of displays, simultaneously displaying content which is separately customized (targeted) to different individuals that are present. (see at least Eckhoff1739, fig. 5, 11, ¶97, “A first display module 54 may be utilized to provide a first display 56 for the first individual 52, where the first display 56 has a content at least partially based on the one or more identified characteristics of the first individual 52 … A second display module 82 may be utilized to provide a second display 84 for the second individual 80, where the second display 84 has a content at least partially based on the one or more identified characteristics of the second individual 80”, ¶99, “a third display 88”).
Content of the first display 56 may comprise an advertisement, entertainment, or information  (see at least Eckhoff1739, ¶88).
Individuals in a confined space (see at least Eckhoff1739, fig. 1-2, 5, ¶88, “second individual 80 may occupy a general area in proximity with the first individual 52”, ¶97, “storefront 78”, ¶95, “kiosk”). 
Individuals in a confined space may be targeted based on a spatial relationship criteria (see at least Eckhoff1739, fig. 1-2, 5, ¶88 “Alternatively, the content of the first display 56 may be targeted to the first individual 52 based on characteristics of one or more other individuals who share some type of relationship with (e.g., a spatial relationship) to the first individual 52.”)
Visibility of the first display 56 to the first individual 52 may be determined at least partially based on identifying a clear line of sight between the first individual 52 and the display (i.e., identifying a generally unobstructed visual path between the first individual 52 and the first display 56) or a facial orientation of the first individual 52 relative to the first display 56 (e.g., a facial orientation directed generally towards the display). (see at least Eckhoff1739, fig. 1, 16, 24, ¶89, 121).
Eckhoff1739 further discloses that visibility characteristics and location may include a distance between an individual and a display  in said confined space (pre-determined distance). (see at least Eckhoff1739, ¶89,  “Visibility characteristics of the first display 56 for the first individual 52 may include … a range 44 (e.g., a distance of the first individual 52 from the first display 56)”).
Per above, Armistead9840 and Eckhoff1739 both teach display devices located in a confined space (e.g., an elevator and a store respectively) for presenting customized advertisements that are targeted based on an algorithm, to characteristics of individuals present in said confined space. Eckhoff1739 further offers the improvement of simultaneously displaying one or more advertisements on one or more display screens within the confined space (e.g., the store), wherein the location of the display is based in part on visibility characteristics including an algorithmic determination of a clear line of sight and/or a distance between the targeted individual and the display, and wherein each advertisement on each display is targeted to characteristics of the individual.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to display within the elevator of Armistead9840, one or more advertisements simultaneously  on one or more displays, based on visibility characteristics and/or a distance, and a match between the advertisement attributes and the user characteristics. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique of (the improvement of Eckhoff1739) to improve a similar method  for presenting customized advertisements targeted based on an algorithm to characteristics of individuals present in said confined space, in the same way. One of ordinary skill in the art at the time of the invention would have been further motivated to expand Armistead9840 in this way, since this expansion provides enhanced targeted exposure.

The combined system of Armistead9840; Wilson0185 and Eckhoff1739does not explicitly disclose: (determining effectiveness of the one or more targeted advertisements by simultaneously analyzing the one or more targeted passengers' distances from the one or more display screens, whether the one or more targeted passengers are focusing on the one or more display screens is determined based on a comparison to a pre-configured threshold value or a pre-determined distance).
However, as per above, the combined system of Armistead9840 and Eckhoff1739 teaches: simultaneously analyzing visibility characteristics and location, including distance in relation to passengers in a confined space (e.g., an elevator) and one or more displays, and targeted criteria  for presenting content in displays located within said confined space based on spatial relationship criteria.
However Armistead9840 further discloses: Facial recognition and cameras or sensors (see at least Armistead9840, fig. 2, ¶28, 38, 57).
Jacobs4020 discloses: A consumer engagement score is derived from the user engagement scores associated with the media formats or media types. The consumer engagement score is compared with a target engagement score to determine whether and how to continue the advertising campaign with the particular consumer or set of consumers. (see at least Jacobs4020, abstract). A consumer engagement with an advertisement is measured, and an engagement report is sent to media campaign manager (see at least Jacobs4020, abstract, ¶69-70).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand the above teachings in the combined system of Armistead9840; Wilson0185 and Eckhoff1739, with Jacobs4020, to teach collecting advertisement effectiveness data to generate related reports, thereby determining an effectiveness metric in an elevator having plurality of displays, based in part on a pre-determined distance and when the user is focusing his attention on a display within the elevator. One of ordinary skill in the art at the time of the invention would have been motivated to do so, since this reporting feature expansion enables the system to analyze the effectiveness of the campaign and send revised directives to the campaign managers (see at least Jacobs4020, ¶70) In addition, one of ordinary skill in the art at the time of the invention would have been further motivated to expand the combined system of Armistead9840; Wilson0185 and Eckhoff1739 in this way, since this expansion provides still further enhanced targeted exposure

 Regarding claims 2, 9, 16, Armistead9840 in view of Wilson0185 and Eckhoff1739 discloses: All the limitations of the corresponding parent claims (claims 1; claim 8; and claim 15; respectively) as per the above rejection statements.
Armistead9840 further discloses: (the real-time sensor data is received from a camera or an image recognition system placed inside an elevator or in a lobby). Detector 107 (see at least Armistead9840, fig. 1, ¶29).

Regarding claims 3, 10, 17, Armistead9840 in view of Wilson0185 and Eckhoff1739 discloses: All the limitations of the corresponding parent claims (claims 1; claim 8; and claim 15; respectively) as per the above rejection statements.
Armistead9840 further discloses: (the real-time sensor data is received from a camera or an image recognition system placed inside an elevator or in a lobby). Detector 107 (see at least Armistead9840, fig. 1, ¶29).

Regarding claims 7, 14, Armistead9840 in view of Wilson0185 and Eckhoff1739 discloses All the limitations of the corresponding parent claims (claims 1; and claim 8; respectively) as per the above rejection statements.
Armistead9840 does not explicitly disclose: (collecting advertisement effectiveness data to generate related reports; and providing a user with the advertisement effectiveness data or the generated reports).
However Armistead9840 further discloses: Facial recognition and cameras or sensors (see at least Armistead9840, fig. 2, ¶28, 38, 57).
Jacobs4020 discloses: A consumer engagement score is derived from the user engagement scores associated with the media formats or media types. The consumer engagement score is compared with a target engagement score to determine whether and how to continue the advertising campaign with the particular consumer or set of consumers. (see at least Jacobs4020, abstract).
A consumer engagement with an advertisement is measured, and an engagement report is sent to media campaign manager (see at least Jacobs4020, abstract, ¶69-70).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further expand the combined system of Armistead9840 in view of Wilson0185, Eckhoff1739 and Jacobs4020 for displaying targeted content on a display device of an elevator, further in view of Jacobs4020, to include collecting advertisement effectiveness data to generate related reports; and providing a user with the advertisement effectiveness data or the generated reports. One of ordinary skill in the art at the time of the invention would have been motivated to do so, since this reporting feature expansion enables the system to analyze the effectiveness of the campaign and send revised directives to the campaign managers (see at least Jacobs4020, ¶70).


Claims 4, 11, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Armistead et al. (US 2018/0099840) (hereinafter “Armistead9840”), in view of Wilson et al. (US 2016/0050185) (hereinafter “Wilson0185”), further in view of Eckhoff et al. (US 2011/0211739) (hereinafter “Eckhoff1739”), further in view of Jacobs et al. (US 20120054020) (hereinafter “Jacobs4020”), and further in view of Fayette et al. (US 2002/0036122) (hereinafter “Fayette6122”).

Regarding claims 4, 11, 18, Armistead9840 in view of Wilson0185, Eckhoff1739 and Jacobs4020 discloses: All the limitations of the corresponding parent claims (claims 1; claim 8; and claim 15; respectively) as per the above rejection statements.
Armistead9840 does not explicitly disclose: (algorithm which computes the most ideal angle or distance between a display screen and a passenger).
However, Eckhoff1739 discloses: (most ideal angle or distance). Visibility characteristics of the first display 56 for the first individual 52 may include a viewing angle 42 (i.e., an angle of the first individual 52 from a line extending away from the first display 56 in a direction generally normal to the display), a range 44 (e.g., a distance of the first individual 52 from the first display 56), an angular size 46 (e.g., a perceived size of the first display 56 based on an angle of the first individual from the display), or a perceived resolution of the display 48. ). (see at least Eckhoff1739, ¶89).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the combined system method of Armistead9840 and Eckhoff1739 as in the rejection of the parent claims for displaying with the least obstruction of sight, content on a display device of an elevator targeted to the one or more passengers in the elevator, further in view of Eckhoff1739, to include an algorithmic computation of a most ideal angle or distance between a display screen and a passenger. One of ordinary skill in the art at the time of the invention would have been motivated to do so, since this additional visibility feature ensures that the user will view the displayed content with the most clarity.

The combined system of Armistead9840 in view of Wilson0185, Eckhoff1739 and Jacobs4020 does not explicitly disclose: (modifying, dynamically, an advertisement display time for each displayed advertisement by analyzing a predicted time of viewership of each passenger and an advertisement queue for a next passenger).
However Armistead9840 further discloses: Receiving a destination associated with a passenger identification, and selecting targeted content (i.e., advertisement ) for display to the passengers inside an elevator based on data known about the passenger (see at least Armistead9840, fig. 2, ¶28, 38, 57).
Fayette6122  discloses: Destination floor 210 can affect what content is queued. Different content can be queued depending on from which floor passengers entered the elevator. (see at least Fayette6122, fig. 2, ¶42, 44-45, 57). The system predicts time of viewership of each passenger and dynamically adjusts the display time based on anticipated destinations, wherein if the elevator is scheduled to move only a few floors before stopping, only a short informational clip may be queued. However, if the elevator is scheduled for a longer run, then a longer segment can be displayed. (see at least Fayette6122, ¶45). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the combined system of Armistead9840 in view of Wilson0185, Eckhoff1739 and Jacobs4020, further in view of Fayette6122, to include modifying, dynamically, an advertisement display time for each displayed advertisement by analyzing a predicted time of viewership of each passenger and an advertisement queue for a next passenger. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since the claimed invention is merely a combination of old elements (Receiving a destination associated with a passenger identification, and selecting targeted content for display to the passengers inside an elevator based on data known about the passenger, and product category preferences and a predicted time of viewership and modifying, dynamically, an advertisement display time for each displayed advertisement), and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 5-6, 12-13, 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over Armistead et al. (US 2018/0099840) (hereinafter “Armistead9840”), in view of Wilson et al. (US 2016/0050185) (hereinafter “Wilson0185”), further in view of Eckhoff et al. (US 2011/0211739) (hereinafter “Eckhoff1739”), further in view of Jacobs et al. (US 20120054020) (hereinafter “Jacobs4020”), and further in view of Yu et al. (US 20140207509) (hereinafter “Yu7509”).

Regarding claims 5-6, 12-13, 19-20, Armistead9840 in view of Wilson0185, Eckhoff1739 and Jacobs4020 discloses: All the limitations of the corresponding parent claims (claims 1; claim 8; and claim 15; respectively) as per the above rejection statements.
Armistead9840 does not explicitly disclose: (selecting a most valuable passenger from a plurality of passengers based on total value of past purchases, previous responses to similar elevator advertisements, and a predicted duration of a passenger's stay in the elevator).
(determining one or more recommended advertisements for the most valuable passenger; and displaying the one or more recommended advertisements for the most valuable passenger first).
However Armistead9840 further discloses: Receiving a destination associated with a passenger identification, and selecting targeted content (i.e., advertisement ) for display to the passengers inside an elevator based on data known about the passenger (see at least Armistead9840, fig. 2, ¶28, 38, 57).
Yu7509 further discloses: Methods and systems for driving demand for services. An appointment platform operating on a server may identify, based on an appointment inventory of a service provider, an open appointment to be filled. The appointment platform may rank a plurality of users to which the open appointment may be offered. The appointment platform may rank a user of the plurality of users based on a current membership score of the user. (selecting a most valuable passenger from a plurality of passengers). The appointment platform may determine, based on the ranking, to offer the user the open appointment. (see at least Yu7509, abstract, ¶78).
The ranking may be performed based on factors such as payment history, attendance history, service request history, revenue potential of a user, insurance provider, provider or appointment platform loyalty program status, reviews of services deriving from a user, demographics of users, referral history, and other custom rules and factors (see at least Yu7509, ¶78).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further expand the combined system of Armistead9840 in view of Wilson0185, Eckhoff1739 and Jacobs4020 for displaying targeted content on a display device of an elevator based on a predicted duration of a passenger's stay in the elevator, in view of Yu7509, to include selecting a most valuable passenger from a plurality of passengers based on total value of past purchases, previous responses to similar elevator advertisements, and a predicted duration of a passenger's stay in the elevator. One of ordinary skill in the art at the time of the invention would have been motivated to do so, since this expansion directs the advertisement to a passenger more likely to engage with the advertisement.


Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive.

35 U.S.C. 102/103
Applicant's arguments are considered moot since newly amended claim limitations have been addressed by the new grounds of rejection above. 
Applicant argues: Jacobs mention “a consumer engagement score” but it is different from “determining effectiveness of the one or more targeted advertisements by simultaneously analyzing the one or more targeted passengers’ distances from the one or more display screens, whether the one or more targeted passengers are focusing on the one or more display screens is determined based on a comparison to a pre-configured threshold value or a pre-determined distance”. 
In response:
Eckhoff1739 discloses that visibility characteristics and location may include a distance between an individual and a display  in said confined space (pre-determined distance). (see at least Eckhoff1739, ¶89,  “Visibility characteristics of the first display 56 for the first individual 52 may include … a range 44 (e.g., a distance of the first individual 52 from the first display 56)”).
Accordingly, the present office action combines the “effectiveness” teaching of Jacobs as explained in the rejection of claims 7 and 14, with the “distance” teaching of Eckhoff1739, in the elevator context comprising the various other elements in the combined system of Armistead9840; Wilson0185 and Eckhoff1739.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681